 

Exhibit 10.310

 



INDEMNITY AGREEMENT REGARDING HAZARDOUS MATERIALS

 

THIS INDEMNITY AGREEMENT REGARDING HAZARDOUS MATERIALS (this “Agreement”) is
made as of the 16 day of December, 2015, by CB OWNER, LLC, a Delaware limited
liability company (referred to herein as the “Borrower Indemnitor”), and ROBERT
MEYER, an individual resident of the State of Georgia, MARK MECHKOWITZ, an
individual resident of the State of Georgia, JORGE SARDINAS, an individual
resident of the State of Florida, ROBERT FISHEL, an individual resident of the
State of Florida and ALSAR LIMITED PARTNERSHIP, a Nevada limited partnership
(collectively, jointly and severally referred to herein as the “Guarantor
Indemnitors”; the Borrower Indemnitor and the Guarantor Indemnitors shall be
jointly and severally referred to herein as the “Indemnitors”), for the benefit
of THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered bank in its
capacity as agent and administrative bank (in such capacity, “Administrative
Agent”), in its capacity as a lender, together with any other lenders that
acquire an interest in the Loan (defined below) after the date hereof
(individually, a “Lender” and collectively, “Lenders”),

 

WITNESSETH:

 

WHEREAS, Administrative Agent and Borrower Indemnitor have entered into that
certain Construction Loan and Security Agreement dated of even date herewith
(together with all amendments, modifications, restatements, and supplements
thereto, the “Loan Agreement”), whereby the Lenders agreed to make a loan to the
Borrower Indemnitor (the “Loan”), secured by, among other things, that certain
Deed to Secure Debt, Assignment of Rents and Leases and Security Agreement dated
of even date herewith from Borrower Indemnitor to Administrative Agent (the
“Deed to Secure Debt”);

 

WHEREAS, the Borrower Indemnitor is the owner of certain real property located
in the State of Georgia as more particularly described in the Deed to Secure
Debt (the “Property”);

 

WHEREAS, the Guarantor Indemnitors have each executed and delivered in favor of
Administrative Agent those certain Unconditional Guaranties of Payment and
Performance dated of even date herewith (together with all amendments,
modifications, restatements, and supplements thereto, collectively, the
“Guaranties”), whereby the Guarantor Indemnitors guaranteed to Administrative
Agent and Lenders the complete payment and performance of certain of the
Borrower Indemnitor’s liabilities, obligations, and indebtedness to
Administrative Agent and Lenders;

 

WHEREAS, as a condition to making the Loan, Administrative Agent and Lenders
have required Indemnitors to jointly and severally provide certain indemnities
concerning Hazardous Materials (as hereinafter defined) presently upon, in or
under the Property or adjacent to the Property, or hereafter placed or otherwise
located thereon or therein and it is the intention of Indemnitors and
Administrative Agent that this Agreement be separate and distinct from the Loan
Documents (as defined in the Loan Agreement) and that this Agreement not be
secured by the Deed to Secure Debt;

 

 - 1 - 

 

  

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Indemnitors hereby, jointly and severally,
agree as follows:

 

1.            Definitions. The following definitions shall apply for purposes of
this Agreement:

 

(a)          “Environmental Law” or “Environmental Laws” shall mean any and all
applicable Laws, Federal, state, regional, county or local statutes, rules,
regulations or ordinances, orders or any judicial or administrative decrees or
decisions or common law or guidance documents, whether now existing or
hereinafter enacted, promulgated or issued, with respect to human health or the
environment, public or occupational health or safety, any Hazardous Materials,
drinking water, groundwater, wetlands, landfills, open dumps, storage tanks,
underground storage tanks, solid waste, waste water, storm water run-off, waste
emissions or wells. Without limiting the generality of the foregoing, the term
“Environmental Law” shall mean and include, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9601 et seq.), the Resource Conservation and Recovery Act of 1976
(42 U.S.C. §6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§1251 et seq.), and the Clean Air Act (42 U.S.C. §7401 et seq.), and any
applicable state law derived from or implementing the federal laws recited
above, in effect as of the date of this Agreement or as amended in the future.

 

(b)          “Environmental Reports” shall mean that certain Brownfields
Compliance Status Report dated October 20, 2014, prepared by AMEC Foster Wheeler
Environmental & Infrastructure, Inc. for Duke at Lenox, LLC, as revised December
8, 2014 and all documents referenced in Section 1.2 therein to extent such
documents (i) have been provided to Administrative Agent, or (ii) are covered by
the final limitation of liability available to Borrower under the Georgia
Brownfield Act, O.C.G.A. Section 12-8-200, et seq.

 

(c)          “Existing Contamination” shall mean the presence or Release of any
Hazardous Materials, if any, located in, on or under or affecting the Property
prior to the effective date of the Loan Agreement, where set forth and described
in the laboratory data in the Environmental Reports.

 

(d)          “Hazardous Materials” shall mean each and every element, compound,
chemical mixture, contaminant, pollutant, material, waste or other substance
which is listed or defined or determined or identified as “hazardous” or “toxic”
under any Environmental Law. Without limiting the generality of the foregoing,
the term shall mean and include:

 

(i)          “hazardous substances” as defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the Superfund
Amendment and Reauthorization Act of 1986, or Title III of the Superfund
Amendment and Reauthorization Act, each as amended, and regulations promulgated
thereunder;

 

(ii)         “hazardous waste” as defined in the Resource Conservation and
Recovery Act of 1976, as amended, and regulations promulgated thereunder; and

 

 - 2 - 

 

 

(iii)        petroleum or petroleum based substances or wastes.

 

(e)          “Indemnified Parties” shall mean Administrative Agent, each Lender
and the respective parents, subsidiaries, attorneys and affiliates, each of
their respective shareholders, directors, employees and agents, and the
successors and assigns of any of them.

 

(f)          “Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
discarding, burying, abandoning, or disposing into the environment.

 

(g)          “Threat of Release” shall mean a substantial likelihood of a
Release which requires action to prevent or mitigate damage to the environment
which may result from such Release.

 

All of the capitalized terms in this Agreement not otherwise defined herein
shall have the same meanings as set forth in the Loan Agreement.

 

2.          Indemnitors’ Representations.

 

(a)        Indemnitors represent, covenant, warrant and agree that: (i) the
Property shall not be used to generate, manufacture, refine, transport, treat,
store, handle, dispose, transfer, produce, or process Hazardous Materials other
than in compliance with all Environmental Laws (including any Brownfields
program requirements under Georgia law with respect to any Existing
Contamination); (ii) Indemnitors shall not cause, permit the installation of, or
suffer the presence of Hazardous Materials in, on, over or under the Property
other than in compliance with all Environmental Laws or cause or permit a
Release or Threat of Release of Hazardous Materials onto or from the Property;
(iii) Indemnitors shall comply with, and cause and ensure compliance by all
tenants and other parties with, all applicable Environmental Laws relating to or
affecting the Property, and Indemnitors shall keep the Property free and clear
of any liens imposed pursuant to any applicable Environmental Laws, all at
Indemnitors’ sole cost and expense; (iv) Indemnitors have obtained and will at
all times continue to obtain and/or maintain all licenses, permits and/or other
governmental or regulatory approvals necessary to comply with the Environmental
Laws (the “Permits”), and Indemnitors are and will continue to be and at all
times remain in compliance with the terms and provisions of the Permits; (v)
Indemnitors shall timely implement and diligently perform all investigation,
remediation, mitigation, monitoring and other activities required in order to
obtain or preserve, as applicable, Georgia EPD approval of the prospective
purchaser compliance status report including the final limitation of liability
(“LOL”) contemplated by the Georgia Brownfield Act, O.C.G.A. § 12-8-200, et seq.
(the “Brownfield Act”); and(vi) Indemnitors shall conduct and complete all
investigations, studies, sampling, and testing, and all remedial, removal
required or directed by any state or federal governmental regulatory agency with
authority over the Property, pursuant to Environmental Law, to clean up and
remove Hazardous Materials on, from or affecting the Property in accordance with
all applicable Environmental Laws; provided further, however, that nothing
contained in the foregoing shall be deemed to require any additional remediation
or clean up with respect to the Existing Contamination, except where: (x) such
Existing Contamination is not maintained in compliance with Environmental Law;
(y) the presence of such Existing Contamination requires reporting, clean-up or
remedial obligations pursuant to Environmental Law; or (z) remediation or
clean-up is required in order to obtain or preserve, as applicable, the final
LOL contemplated by the Brownfield Act.

 

 - 3 - 

 



 

(b)          Subject to the terms of the Loan Agreement and the rights of any
tenants under any Leases, Administrative Agent reserves the right, to inspect
and investigate the Property and operations on it at any time and from time to
time, and Indemnitors shall cooperate fully with Administrative Agent in such
inspection and investigations.

 

(c)          In the event Indemnitors have violated any of the covenants,
warranties, or representations contained in this Paragraph 2, or the Property is
not in compliance with the Environmental Laws for any reason, Indemnitors shall,
at Indemnitors’ expense, take such steps as necessary to bring the Property into
compliance with Environmental Law and to correct the violation(s) of such
covenants, warranties or representations contained in this Paragraph 2. In the
event that Indemnitors fail to take such action, Administrative Agent may take
such reasonable actions, and the cost of such actions taken by Administrative
Agent, including, without limitation, Administrative Agent’s attorney’s fees,
may be added to the indebtedness secured by the Deed to Secure Debt.

 

3.          Indemnity Agreement. Indemnitors, jointly and severally, covenant
and agree, at their sole cost and expense, to indemnify, defend (at trial and
appellate levels and with attorneys, consultants and experts reasonably
acceptable to Administrative Agent) and hold each Indemnified Party harmless
against and from any and all liens, damages, losses, liabilities, obligations,
settlement payments, penalties, assessments, citations, directives, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or out-of-pocket expenses of any kind or of any nature whatsoever
(including, without limitation, attorneys’, consultants’ and experts’ fees and
disbursements actually incurred in investigating, defending against, settling or
prosecuting any claim, litigation or proceeding) which may at any time be
imposed upon, incurred by or asserted or awarded against such Indemnified Party
arising directly or indirectly from or out of: (a) the Release or Threat of
Release of any Hazardous Materials on, in, under or affecting (i) all or any
portion of the Property regardless of whether or not caused by or within the
control of any Indemnitor or (ii) any surrounding areas for which Release or
Threat of Release any Indemnitor may be liable under any Environmental Law; (b)
the violation of any Environmental Laws by any Indemnitor or with respect to the
Property, whether or not caused by or within the control of any Indemnitor; (c)
the failure of any Indemnitor to comply fully with the terms and conditions of
this Agreement, including without limitation, any breach by Indemnitor of the
covenants, warranties, or representations contained in Paragraph 2 of this
Agreement; (d) the violation of any Environmental Laws in connection with other
real property of any Indemnitor which gives or may give rise to any rights
whatsoever in any party with respect to the Property by virtue of any
Environmental Laws; or (e) the enforcement of this Agreement, including, without
limitation, (i) the costs of assessment, containment and/or removal of any and
all Hazardous Materials from all or any portion of the Property or any
surrounding areas, (ii) the costs of any actions taken in response to a Release
or Threat of Release of any Hazardous Materials on, in, under or affecting all
or any portion of the Property or any surrounding areas to prevent or minimize
such Release or Threat of Release, and (iii) costs incurred to comply with the
Environmental Laws in connection with all or any portion of the Property or any
surrounding areas; provided, however, that the Indemnitors shall not be
responsible for indemnifying, holding harmless or defending the Indemnified
Parties with respect to any such matters arising out of the Indemnified Parties'
gross negligence or willful misconduct. Nothing contained in the foregoing shall
be deemed to require any additional remediation or clean up with respect to the
Existing Contamination, except where: (x) such Existing Contamination is not
maintained in compliance with Environmental Law; (y) the presence of such
Existing Contamination requires reporting, clean-up or remedial obligations
pursuant to Environmental Law; or (z) remediation or clean-up is required in
order to obtain or preserve the final LOL contemplated by the Brownfield Act.

 

 - 4 - 

 

  

The Indemnified Parties’ rights under this Agreement shall be in addition to all
rights of Administrative Agent and Lenders under the other Loan Documents, and
payments by any Indemnitor under this Agreement shall not reduce the obligations
and liabilities under any of the other Loan Documents (other than with respect
to any related claim thereunder that is the subject of such payments).

 

4.            Survival.

 

(a)          The indemnity set forth above in Paragraph 3 shall survive the
repayment of the Loan and any exercise by Administrative Agent of any remedies
under the Deed to Secure Debt and Loan Agreement, including without limitation,
the power of sale, or any other remedy in the nature of foreclosure, and shall
not merge with any deed given by any Indemnitor to Administrative Agent in lieu
of foreclosure or any deed under a power of sale. Notwithstanding any provision
of the Agreement to the contrary, if: (i) through the exercise of the
Administrative Agent's rights under the Loan Agreement, the Notes, or any other
Loan Document, the Administrative Agent shall obtain ownership and operational
control of the Property, and Borrower Indemnitor is divested of control and
management thereof, (ii) the Administrative Agent shall become a mortgagee in
possession and Borrower Indemnitor is thereby divested of control and management
of the Property, or (iii) at Administrative Agent's request, a receiver shall
have been appointed and Borrower Indemnitor is divested of control and
management thereof, then Indemnitors shall have no indemnification obligation to
Indemnified Parties under this Agreement for those liabilities where Indemnitors
conclusively prove that (x) such liabilities first arose after Administrative
Agent assumed ownership of the Property, Administrative Agent became a mortgagee
in possession, or such receiver was so appointed, as the case may be, (y)
Indemnitors (or any of them) shall not have contributed in any way to the cause,
existence or occurrence of such liabilities and the same are unrelated to the
Borrower Indemnitor’s ownership, operation or use of the Property, and (z) the
events or conditions resulting (or with the passage of time eventually result)
in any such liabilities did not exist or occur prior to the time of such
transfer.

 

(b)          It is agreed and intended by Indemnified Parties and Indemnitors
that the indemnity set forth above in Paragraph 3 of this Agreement may be
assigned or otherwise transferred by any Indemnitee to its respective successors
and assigns without notice to Indemnitors and without any further consent of
Indemnitors. To the extent consent of any such assignment or transfer is
required by law, advance consent to any such assignment or transfer is hereby
given by Indemnitors in order to maximize the extent and effect of the indemnity
given hereby.

 

 - 5 - 

 

  

5.          No Waiver. The joint and several liabilities of Indemnitors under
this Agreement shall in no way be limited or impaired by any amendment or
modification of the other Loan Documents. In addition, notwithstanding any terms
of any of the Loan Documents to the contrary, the joint and several liability of
Indemnitor under this Agreement shall in no way be limited or impaired by:
(i) any extensions of time for performance required by any of the Loan
Documents; (ii) any sale, assignment or foreclosure of the Deed to Secure Debt
or any sale or transfer of all or part of the Property; (iii) the accuracy or
inaccuracy of the representations and warranties made by any Indemnitor under
any of the other Loan Documents; (iv) the release of any other Indemnitor or any
other person from performance or observance of any of the agreements, covenants,
terms or conditions contained in the Loan Documents by operation of law, the
Indemnified Parties’ voluntary act, or otherwise; (v) the release or
substitution, in whole or in part, of any security for the Loan; or (vi) the
Administrative Agent’s failure to record the Deed to Secure Debt or file any
UCC-1 Financing Statements (or the Administrative Agent’s improper recording or
filing of any thereof) or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the Loan, and, in any such case,
whether with or without notice to Indemnitors and with or without consideration.

 

6.          Waiver by Indemnitor. Indemnitors, jointly and severally, waive any
right or claim of right to cause a marshalling of any assets or to cause
Administrative Agent to proceed against any of the security for the Loan before
proceeding under this Agreement against Indemnitors. Indemnitors, jointly and
severally, agree that any payments required to be made hereunder shall become
due on demand. Indemnitors, jointly and severally, expressly waive and
relinquish all rights and remedies (including any rights of subrogation)
afforded by applicable law to Indemnitors.

 

7.          Delay. No delay on the part of Administrative Agent or any Lender in
exercising any right, power or privilege under any of the Loan Documents shall
operate as a waiver of any privilege, power or right hereunder.

 

8.          Releases. Any Indemnitor or any other party liable upon or in
respect of this Agreement or the Loan may be released by Administrative Agent in
writing without affecting the liability of any party not so released.

 

9.          Notices. All notices given under or pursuant to this Agreement shall
be made in the manner set forth in the Deed to Secure Debt (if to Borrower
Indemnitor) or the Guaranties (if to Guarantor Indemnitors).

 

10.         Amendments. No provision of this Agreement may be changed, waived,
discharged or terminated except by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.

 - 6 - 

 

  

11.         Binding Effect. Except as herein provided, this Agreement shall be
binding upon Indemnitors and their respective heirs, personal representatives,
successors and assigns, and shall inure to the benefit of the Indemnified
Parties and their respective successors and assigns.

 

12.         GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE
GOVERNED BY, AND INTERPRETED AND DETERMINED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF GEORGIA (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).
INDEMNITORS EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMIT TO PERSONAL
JURISDICTION IN FULTON COUNTY, GEORGIA OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND (B) WAIVE ANY AND ALL PERSONAL
RIGHTS UNDER THE LAWS OF ANY STATE TO OBJECT TO JURISDICTION WITHIN THE STATE OF
GEORGIA OR VENUE IN FULTON COUNTY, GEORGIA. The state and federal courts sitting
in FULTON County, Georgia shall be the exclusive venue for any action or
proceeding arising out of or related to this AGREEment. INDEMNITORS EACH AGREE
THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO INDEMNITORS IN THE MANNER SET FORTH IN PARAGRAPH 9 ABOVE, AND SERVICE MADE
SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL BE SO MAILED. NOTHING
CONTAINED HEREIN, HOWEVER, SHALL PREVENT ANY INDEMNIFIED PARTY FROM BRINGING ANY
SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY INDEMNITORS
WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING
SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THIS
AGREEMENT.

 

13.         Time of Essence. Time is of the essence with respect to this
Agreement.

 

14.         Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

 

15.         No Oral Representations Authorized. This Agreement, together with
the other Loan Documents, constitute the entire agreement between the parties
with respect to the subject matter hereof and hereby supersedes all prior
communications, understandings, and agreements related to this transaction,
whether oral or written. Indemnitors represent and warrant that it/they has/have
not relied on any representations or statements of Administrative Agent (other
than those representations explicitly set forth in the Loan Documents) and
Indemnitors further agree that Indemnitors shall not be entitled to rely in the
future on any representations, actions, omissions or statements of
Administrative Agent that are not incorporated into a formal amendment to the
Loan Documents.

 

 - 7 - 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement under seal
as of the date first written above.

 

  INDEMNITORS:       BORROWER INDEMNITOR:       CB OWNER, LLC, a Delaware
limited liability company         By: /s/ Robert Meyer   Name: Robert Meyer  
Title: President   (SEAL)

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Signature Page – Indemnity Agreement Regarding Hazardous Materials

 

 

 

 

  GUARANTOR INDEMNITORS:       /s/ Robert Meyer   Name: Robert Meyer (SEAL)    
  /s/ Robert Fishel    Name: Robert Fishel (SEAL)       /s/ Jorge Sardinas  
Name: Jorge Sardinas (SEAL)       /s/ Mark Mechkowitz   Name: Mark Mechkowitz
(SEAL)       ALSAR LIMITED PARTNERSHIP, a Nevada limited partnership       By:
SARAL Corporation, a Nevada corporation, its General Partner         By: /s/
Robert Fishel   Name:  Robert S. Fishel   Title:    President   [SEAL]

 

Signature Page – Indemnity Agreement Regarding Hazardous Materials

 

 

 

 

